Order entered July 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00590-CV

                                 TROY HEIFNER, Appellant

                                                V.

                   MARION NIXON, AS INDEPENDENT EXECUTOR
                 OF THE ESTATE OF BILLIE DEAN HEIFNER, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. CI 14-082

                                            ORDER
       Before the Court is the July 14, 2015 motion of Deborah Hamon, Official Court Reporter

for the County Court at Law, seeking a ten-day extension of time to file the reporter’s record. In

a post-card notice dated July 14, 2015, the Court informed Ms. Hamon that the reporter’s record

was past-due and instructed her to file the reporter’s record within thirty days of the date of the

notice. The reporter’s record is due on August 13, 2015. Accordingly, we DENY as moot Ms.

Hamon’s motion.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE